PRICE, Judge.
Defendant-appellant, Reynold S. Minsky, appeals from a $350 per month award of alimony granted to plaintiff-appellee, Linda Gail Oswalt Minsky, in a judgment of. absolute divorce. The judgment was read and signed in open court on May 29, 1975. No application for a new trial was filed by either party.
Appellant filed a motion and order for appeal on June 5, 1975 that was made returnable on August 5, 1975. The order was conditioned upon the furnishing of an appeal bond. A bond in the amount of $500 was filed on July 31, 1975.
Under Code of Civil Procedure Articles 3942, 3943 and 2087, an appeal from a judgment awarding alimony may be taken and the security therefor furnished only within thirty days from the expiration of the seven-day delay for applying for a new trial as provided by L.S.A.-C.C.P. Article 1974. See Salvia v. Salvia, 303 So.2d 267 (La.App. 4th Cir. 1974).
In this instant case no notice of judgment was required under L.S.A.-C.C.P. Article 1913, so the delay for a new trial exclusive of legal holidays commenced to run on May 30th and ended on June 9, 1975.
We find that under the applicable provisions of law relating to appeals, the appellant had until July 9, 1975 to perfect his appeal. Although the motion and order were timely filed on June 5, 1975, the security was not furnished until July 31, 1975.
The jurisdiction of our court does not attach unless the order of appeal and bond are timely filed. See Wright v. Mark C. Smith & Sons, et al, 283 So.2d 85 (La.1973).
In accord with the foregoing the appeal is dismissed at appellant’s costs.